Title: H. R. Jennings to James Madison, 6 December 1829
From: Jennings, H. R.
To: Madison, James


                        
                            
                                Sir—
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        Will Sire be so good as to return some Answer to the Letter that I handed You some time since from my father Ro
                            C Jennings as I shall go to Norfolk tomorrow, & it will be a great gratification to
                            hime to receive some Answer from You by me as Sincerely wishing that I may receive it this Evening if it will not trouble You
                            too Much to give the Letter to Mr. Duval, that I may get it tonight as the steam boat starts
                            so early tomorrow—Hoping Youll excuse this trouble—I remain respectfully
                        
                        
                            
                                H. R. Jennings
                            
                        
                    